Title: From George Washington to Major General Alexander McDougall, 16 March 1778
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Valley Forge 16th March 1778

I was favd with yours of the 17th ulto in due time, and should have proceeded immediately upon the business of the enquiry had not

General Putnam’s private Affairs required his Absence for some little time: I have appointed Brigr Genl Huntingdon and Colonel Wigglesworth to assist you in this matter and inclosed you will find instructions empowering you, in conjunction with them, to carry on the enquiry agreeable to the Resolve of Congress.
You will observe by the Words of the Resolve “that the enquiry is to be made into the loss of Forts Montgomery & Clinton in the State of New York and into the conduct of the principal Officers commanding those Forts.” Hence the Officer commanding in Chief in that department will be consequentially involved in the enquiry: Because if he has been deficient in affording the proper supports to those posts when called upon to do it, the Commandant and principal Officers will of course make it appear by the evidence produced in their own justification.
I am not certain whether Genl Putnam has yet returned to Fishkill, and I have therefore by the inclosed, which you will please to forward to him by Express, given him notice that the enquiry is to be held, and have desired him to repair immediately to that post. General Huntingdon and Colo. Wigglesworth will set out as soon as they can make preparation for the Journey.
Upon your arrival at the Highlands you are to take upon you the command of the different posts in that department, of which I have advised General Putnam. Your time will at first be principally taken up with the Business you now have in hand, but I beg that your attention may be turned as much as possible to the completion of the Works or at least to putting them in such a State that they may be able to resist a sudden attack of the Enemy.
Govr Clinton has wrote his opinion very fully to Congress upon the propriety of ordering all the troops, except the Garrison of Fort Schuyler, down to the Highlands, as all prospects of carrying on the Northern Expedition seem to have vanished. I have backed his opinion forcibly with my own, and hope, if Congress see matters in the light that we do, that those troops will be inst⟨a⟩ntly brought down. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. There has been a Resolve of Congress vesting Govr Clinton with the direction of the Works erecting for the defence of the River, and requiring the commanding Officer at Peekskill to aid him in the execution of the same. Govr Clinton I understand from his civil avocations does not incline to take the immediate direction of the Business, and the late commanding Officer in that quarter has doubted from that Resolve whether his command or superintendancy extended to the Forts. To remove difficulties of this kind by which the public service

must suffer, and as I consider it essential to the nature of the command that one Officer should have the general controul and direction of all the posts in the Highlands and their dependencies and be answerable for them, you are to consider yourself as possessed of this general controul and direction and to act accordingly. If the Governor has leisure from his official duties to undertake the more immediate management of the ⟨works, it will afford you⟩ a very desireable assistance—I have written to Congress to give you every power necessary to promote the objects of your command, and in the mean time you are to consider yourself authorised as far as can depend upon me to take every measure conducive to that end. I am sensible the command will not be in itself the most agreeable peice of service and that you would prefer a part in the principal Theatre of action. But the vast importance of it has determined me to confide it in you, and I am persuaded your object is to be usefull to the public.
If you get things in a proper train by the opening of the Campaign so as that the prosecution may be assigned to other hands I shall be extremely happy to avail myself of your services in the main Army.


Go: Washington

After reading Genl Putnams letter, please to seal it.

